Exhibit 10.11

 

REGISTRATION RIGHTS AGREEMENT

 

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into effective
as of December 4, 2013, among Playbutton Corporation, a Delaware corporation
(the “Company”), and each signatory hereto (each, an “Investor” and
collectively, the “Investors”).

 

R E C I T A L S 

 

WHEREAS, the Company and the Investors are parties to Subscription Agreements
(the “Subscription Agreements”) entered into in connection with a private
placement offering described in the Confidential Private Placement Memorandum,
dated December 4, 2013, as such may be amended and supplemented from time to
time (the “PPM”);

WHEREAS, the Investors’ obligations under the Subscription Agreements are
conditioned upon certain registration rights under the Securities Act of 1933,
as amended (the “Securities Act”); and

WHEREAS, the Investors and the Company desire to provide for the rights of
registration under the Securities Act as are provided herein upon the execution
and delivery of this Agreement by such Investors and the Company.

NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:

1.Registration Rights.

1.1         Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

(a)                 “Commission” means the United States Securities and Exchange
Commission.

(b)                 “Common Stock” means the Company’s common stock, par value
$0.0001 per share.

(c)                 “Effectiveness Date” means the date that is two hundred ten
(210) days after the Trigger Date.

(d)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(e)                 “Filing Date” means the date that is one hundred twenty
(120) days after the Trigger Date.

(f)                  “Investor” means any person owning Registrable Securities
who becomes party to this Agreement by executing a counterpart signature page
hereto, or other agreement in writing to be bound by the terms hereof, which is
accepted by the Company.

(g)                  The terms “register,” “registered” and “registration” refer
to a registration affected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.

(h)                 “Registrable Securities” means any of the Shares or any
securities issued or issuable as (or any securities issued or issuable upon the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Shares; provided, however, that Registrable Securities shall
not include any securities of the Company that have previously been registered
and remain subject to a currently effective registration statement or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Section 1 are not assigned, or which may be sold immediately
without registration under the Securities Act and without volume restrictions
pursuant to Rule 144.

 

1

 

 

(i)                  “Rule 144” means Rule 144 as promulgated by the Commission
under the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

(j)                  “Rule 415” means Rule 415 as promulgated by the Commission
under the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

(k)                 “Shares” means the shares of Common Stock issued pursuant to
the Subscription Agreements.

(l)                   “Trigger Date” means the closing of the minimum offering
of 2,209,261 Shares.

1.2           Company Registration.

(a)                  On or prior to the Filing Date the Company shall prepare
and file with the Commission a registration statement covering the Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule
415. The registration statement shall be on Form S-1 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-1,
in which case such registration shall be on another appropriate form in
accordance herewith) and shall contain (unless otherwise directed by Investors
holding an aggregate of at least 75% of the Registrable Securities on a fully
diluted basis) substantially the “Plan of Distribution” attached hereto as Annex
A. The registration statement may cover securities of the Company other than the
Registrable Securities held by persons other than the Investors. The Company
shall cause the registration statement to become effective and remain effective
as provided herein. The Company shall use commercially reasonable efforts to
cause the registration statement to be declared effective under the Securities
Act as soon as possible and, in any event, by the Effectiveness Date. The
Company shall use commercially reasonable efforts to keep the registration
statement continuously effective under the Securities Act for a period of 12
months, unless all Registrable Securities covered by such registration statement
have been sold, or may be sold without the requirement to be in compliance with
Rule 144(c)(1) and otherwise without restriction or limitation pursuant to Rule
144, as determined by the counsel to the Company (the “Effectiveness Period”).

(b)                 The Company shall pay to Investors a fee of one percent (1%)
per month of the Investors’ investment, payable in cash, for every thirty (30)
day period up to a maximum of ten percent (10%), (i) following the Filing Date
that the registration statement has not been filed and (ii) following the
Effectiveness Date that the registration statement has not been initially
declared effective; provided, however, that the Company shall not be obligated
to pay any such liquidated damages if the Company is unable to fulfill its
registration obligations as a result of rules, regulations, positions or
releases issued or actions taken by the Commission pursuant to its authority
with respect to “Rule 415”, and the Company registers at such time the maximum
number of shares of Common Stock permissible upon consultation with the staff of
the Commission; provided, further, that the Company shall not be obligated to
pay any liquidated damages at any time following the one year anniversary of the
Trigger Date.

(c)                 If during the Effectiveness Period, the number of
Registrable Securities at any time exceeds 100% of the number of shares of
Common Stock then registered in a registration statement, the Company shall file
as soon as reasonably practicable an additional registration statement covering
the resale of not less than the number of such Registrable Securities.

(d)                  The Company shall bear and pay all expenses incurred in
connection with any registration, filing or qualification of Registrable
Securities with respect to the registrations pursuant to this Section 1.2 for
each Investor, including (without limitation) all registration, filing and
qualification fees, printer’s fees, accounting fees and fees and disbursements
of counsel for the Company, but excluding any brokerage or underwriting fees,
discounts and commissions relating to Registrable Securities and fees and
disbursements of counsel for the Investors.

 

2

 

 

(e)                 If at any time during the Effectiveness Period there is not
an effective registration statement covering all of the Registrable Securities,
then the Company shall notify each Investor in writing at least fifteen (15)
days prior to the filing of any registration statement under the Securities Act,
in connection with a public offering of shares of Common Stock (including, but
not limited to, registration statements relating to secondary offerings of
securities of the Company but excluding any registration statements (i) on Form
S-4 or S-8 (or any successor or substantially similar form), or of any employee
stock option, stock purchase or compensation plan or of securities issued or
issuable pursuant to any such plan, or a dividend reinvestment plan, (ii)
otherwise relating to any employee, benefit plan or corporate reorganization or
other transactions covered by Rule 145 promulgated under the Securities Act, or
(iii) on any registration form which does not permit secondary sales or does not
include substantially the same information as would be required to be included
in a registration statement covering the resale of the Registrable Securities)
and will afford each Investor an opportunity to include in such registration
statement all or part of the Registrable Securities held by such Investor. In
the event an Investor desires to include in any such registration statement all
or any part of the Registrable Securities held by such Investor, the Investor
shall within ten (10) days after the above-described notice from the Company, so
notify the Company in writing, including the number of such Registrable
Securities such Investor wishes to include in such registration statement. If an
Investor decides not to include all of its Registrable Securities in any
registration statement thereafter filed by the Company such Investor shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to the offering of the securities, all upon the
terms and conditions set forth herein.

(f)                  Investor agrees that upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section
1.3(f)(ii) through (iv), Investor will forthwith discontinue disposition of such
Registrable Securities pursuant to a registration statement hereunder until it
is advised in writing by the Company that the use of the applicable prospectus
(as it may have been supplemented or amended) may be resumed.

(g)                  Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a registration
statement.

1.3           Obligations of the Company. Whenever required under this Section 1
to affect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a)                  Prepare and file with the Commission a registration
statement with respect to such Registrable Securities and use commercially
reasonable efforts to cause such registration statement to become effective and
to keep such registration statement effective during the Effectiveness Period.

(b)                 Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.

(c)                 Furnish to the Investors such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them (provided that the Company would not be required to
print such prospectuses if readily available to Investors from any electronic
service, such as on the EDGAR filing database maintained at www.sec.gov).

(d)                 Use commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities’ or blue sky laws of such jurisdictions as shall be reasonably
requested by the Investors; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

(e)                 In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter(s) of such offering (each Investor
participating in such underwriting shall also enter into and perform its
obligations under such an agreement).

 

3

 

 

(f)                  Promptly notify each Investor holding Registrable
Securities covered by such registration statement at any time when (i) with
respect to a registration statement or any post-effective amendment, when the
same has become effective; (ii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a registration statement covering any or all of the Registrable
Securities; (iii) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction; or (iv) of the
occurrence of any event or passage of time that makes the financial statements
included in a registration statement ineligible for inclusion therein or any
statement made in a registration statement or prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a registration statement,
prospectus or other documents so that, in the case of a registration statement
or the prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Any and all of such
information contemplated by subparagraphs (i) through (iv) shall remain
confidential to each Investor until such information otherwise becomes public,
unless disclosure by an Investor is required by law.

(g)                 Cause all such Registrable Securities registered pursuant
hereto to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed; and

(h)                 Provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration.

1.4          Furnish Information. It shall be a condition precedent to the
Company’s obligations to take any action pursuant to this Section 1 with respect
to the Registrable Securities of any selling Investor that such Investor shall
furnish to the Company such information regarding such Investor, the Registrable
Securities held by such Investor, and the intended method of disposition of such
securities in the form attached to this Agreement as Annex B, or as otherwise
reasonably required by the Company or the managing underwriters, if any, to
effect the registration of such Investor’s Registrable Securities.

1.5          Delay of Registration. No Investor shall have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

1.6          Indemnification.

(a)                 To the extent permitted by law, the Company will indemnify
and hold harmless each Investor, any underwriter (as defined in the Securities
Act) for such Investor and each person, if any, who controls such Investor or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities (joint or several) to which
any of the foregoing persons may become subject under the Securities Act, the
Exchange Act or other federal or state securities law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in a registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto (collectively, the “Filings”), (ii) the
omission or alleged omission to state in the Filings a material fact required to
be stated therein, or necessary to make the statements therein not misleading,
or (iii) any violation or alleged violation by the Company of the Securities
Act, the Exchange Act, any state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law; and the Company will pay any legal or other expenses reasonably incurred by
any person to be indemnified pursuant to this Section 1.6(a) in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 1.6(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation that
occurs either in reliance upon and in conformity with written information
furnished by the Investor expressly for use in connection with such registration
or based on the Investor’s sale of Registrable Securities in breach of its
covenants in Section 1.2(f) or 1.2(g).

 

4

 

 

(b)                 To the extent permitted by law, each Investor will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, any
underwriter, any other Investor selling securities in such registration
statement and any controlling person of any such underwriter or other Investor,
against any losses, claims, damages or liabilities (joint or several) to which
any of the foregoing persons may become subject under the Securities Act, the
Exchange Act or other federal or state securities law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereto) arise out of or
are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs either in reliance upon and in conformity
with written information furnished by such Investor expressly for use in
connection with such registration or based on the Investor’s sale of Registrable
Securities in breach of its covenants in Section 1.2(f) or 1.2(g); and each such
Investor will pay any legal or other expenses reasonably incurred by any person
to be indemnified pursuant to this Section 1.6(b) in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 1.6(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Investor (which consent shall not be unreasonably withheld); provided, however,
in no event shall any indemnity under this subsection 1.6(b) exceed the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c)                 Promptly after receipt by an indemnified party under this
Section 1.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 1.6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.6.

(d)                 If the indemnification provided for in Sections 1.6(a) and
(b) is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage or expense referred to
herein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions or alleged statements or omissions that
resulted in such loss, liability, claim or expense as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. In no event shall any Investor
be required to contribute an amount in excess of the net proceeds received by
such Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(e)                  The obligations of the Company and Investors under this
Section 1.6 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Section 1, and otherwise.

 

5

 

 

1.7          Reports Under Securities Exchange Act. With a view to making
available the benefits of certain rules and regulations of the Commission,
including Rule 144, that may at any time permit an Investor to sell securities
of the Company to the public without registration or pursuant to a registration
on Form S-1, the Company agrees to:

(a)                 make and keep public information available, as those terms
are understood and defined in Rule 144, at all times after ninety (90) days
after the Trigger Date;

(b)                 take such action, including the voluntary registration of
its Common Stock under Section 12 of the Exchange Act, as is necessary to enable
the Investors to utilize Form S-1 for the sale of their Registrable Securities,
such action to be taken as soon as practicable after the end of the fiscal year
in which the registration statement is declared effective;

(c)                 file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and

(d)                 furnish to any Investor, so long as the Investor owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144 (at any
time after ninety (90) calendar days after the Trigger Date), the Securities Act
and the Exchange Act (at any time after it has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-1 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested in availing any Investor of any rule or regulation of
the Commission that permits the selling of any such securities without
registration or pursuant to such form.

1.8          Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities pursuant to this Section 1 may be
transferred or assigned, but only with all related obligations, by an Investor
to a transferee or assignee who (a) acquires at least 50,000 Shares (subject to
appropriate adjustment for stock splits, stock dividends and combinations) from
such transferring Investor, unless waived in writing by the Company, or (b)
holds Registrable Securities immediately prior to such transfer or assignment;
provided, that in the case of (a), (i) prior to such transfer or assignment, the
Company is furnished with written notice stating the name and address of such
transferee or assignee and identifying the securities with respect to which such
registration rights are being transferred or assigned, (ii) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement and (iii) such transfer or assignment shall be
effective only if immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act.

2.Legend.

(a)                 Each certificate representing Shares of Common Stock held by
the Investors shall be endorsed with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THIS CERTIFICATE THAT AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE WITH
RESPECT TO SUCH TRANSFER. ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE
WITH APPLICABLE STATE SECURITIES LAWS.”

(b)                 The legend set forth above shall be removed, and the Company
shall issue a certificate without such legend to the transferee of the Shares
represented thereby, if, unless otherwise required by state securities laws, (i)
such Shares have been sold under an effective registration statement under the
Securities Act, or (ii) such holder provides the Company with reasonable
assurance that the Shares are being sold, assigned or transferred pursuant to
Rule 144 or Rule 144A under the Securities Act.

 

6

 





3.Miscellaneous.

3.1           Governing Law. The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Agreement shall be
adjudicated only before a federal court located in the State of New York and
they hereby submit to the exclusive jurisdiction of the federal and state courts
of the State of New York with respect to any action or legal proceeding
commenced by any party, and irrevocably waive any objection they now or
hereafter may have respecting the venue of any such action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum,
relating to or arising out of this Agreement or any acts or omissions relating
to the registration of the securities hereunder, and consent to the service of
process in any such action or legal proceeding by means of registered or
certified mail, return receipt requested, in care of the address set forth below
or such other address as the undersigned shall furnish in writing to the other.

3.2           Waivers and Amendments. This Agreement may be terminated and any
term of this Agreement may be amended or waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and Investors holding at least a majority of the
Registrable Securities then outstanding (the “Majority Investors”). No such
amendment or waiver shall reduce the aforesaid percentage of the Registrable
Securities, the holders of which are required to consent to any termination,
amendment or waiver without the consent of the record holders of all of the
Registrable Securities. Any termination, amendment or waiver affected in
accordance with this Section 3.2 shall be binding upon each holder of
Registrable Securities then outstanding, each future holder of all such
Registrable Securities and the Company.

3.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.

3.4           Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.

3.5           Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be delivered
personally by hand or by overnight courier, mailed by United States first-class
mail, postage prepaid, sent by facsimile or sent by electronic mail directed (a)
if to an Investor, at such Investor’s address, facsimile number or electronic
mail address set forth in the Company’s records, or at such other address,
facsimile number or electronic mail address as such Investor may designate by
ten (10) days’ advance written notice to the other parties hereto or (b) if to
the Company, to its address, facsimile number or electronic mail address set
forth on its signature page to this Agreement and directed to the attention of
the chief executive officer, or at such other address, facsimile number or
electronic mail address as the Company may designate by ten (10) days’ advance
written notice to the other parties hereto. All such notices and other
communications shall be effective or deemed given upon delivery, on the date
that is three (3) days following the date of mailing, upon confirmation of
facsimile transfer or upon confirmation of electronic mail delivery.

3.6           Interpretation. The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.” The titles and subtitles used in this Agreement are used
for convenience only and are not considered in construing or interpreting this
Agreement.

3.7           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so excluded, and shall be enforceable in accordance with its
terms.

 

7

 

 

3.8           Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Investor shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

3.9           Counterparts . This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

3.10         Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

8

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, as of the date, month and year first set forth above.

“Company”

PLAYBUTTON CORPORATION

By:  /s/ Adam Tichauer        

Adam Tichauer

Chief Executive Officer

Address for notice:

 

37 W. 28th Street, 3rd Floor

New York, New York 10001

Email: adam@playbutton.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[COMPANY SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

 

9

 

 

IN WITNESS WHEREOF, the undersigned Investor has executed this Agreement as of
the date, month and year that such Investor became the owner of Registrable
Securities.

“Investor”

___________________________________

By:________________________________

Name

Title:

 

Address:

___________________________________

 

___________________________________



___________________________________



Telephone:__________________________



Facsimile:___________________________

 

Email:______________________________

 

 

 

 

 

 

 

 

 

 

 

 

[INVESTOR COUNTERPART SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT]

 

 

10

 

Annex A

 

Plan of Distribution

 

Each selling stockholder of the common stock and any of their pledgees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on the [NAME OF PRINCIPAL TRADING MARKET] or any
other stock exchange, market or trading facility on which the shares are traded
or in private transactions. These sales may be at fixed or negotiated prices. A
selling stockholder may use any one or more of the following methods when
selling shares:

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·an exchange distribution in accordance with the rules of the applicable
exchange;

·privately negotiated transactions;

·settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

·broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·a combination of any such methods of sale; or

·any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, if available, rather than under this
prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

In connection with the sale of the common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

11

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act of 1933, as amended, in connection with such sales. In such
event, any commissions received by such broker-dealers or agents and any profit
on the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act of 1933, as amended. Each
selling stockholder has informed us that it does not have any written or oral
agreement or understanding, directly or indirectly, with any person to
distribute the common stock. In no event shall any broker-dealer receive fees,
commissions and markups which, in the aggregate, would exceed eight percent
(8%).

We are required to pay certain fees and expenses incurred by us incident to the
registration of the shares. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act of 1933, as amended.

Because selling stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act of 1933, as amended, they will be subject to the
prospectus delivery requirements of the Securities Act of 1933, as amended,
including Rule 172 thereunder. In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
of 1933, as amended may be sold under Rule 144 rather than under this
prospectus. There is no underwriter or coordinating broker acting in connection
with the proposed sale of the resale shares by the selling stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the selling stockholders without registration
and without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144 or (ii) all of
the shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

Under applicable rules and regulations under the Securities Exchange Act of
1934, as amended, any person engaged in the distribution of the resale shares
may not simultaneously engage in market making activities with respect to the
common stock for the applicable restricted period, as defined in Regulation M,
prior to the commencement of the distribution. In addition, the selling
stockholders will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including
Regulation M, which may limit the timing of purchases and sales of shares of the
common stock by the selling stockholders or any other person. We will make
copies of this prospectus available to the selling stockholders and have
informed them of the need to deliver a copy of this prospectus to each purchaser
at or prior to the time of the sale (including by compliance with Rule 172 under
the Securities Act of 1933, as amended).

 

12

 

Annex B

 

PLAYBUTTON CORPORATION

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Playbutton Corporation, a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name.

 

(a) Full Legal Name of Selling Securityholder

 

 



 

(b) Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

 

 

(c) Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

2. Address for Notices to Selling Securityholder:

 

 



 

 



 

 



 

Telephone: Fax: Contact Person:

 

13

 

3.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

  Yes No     

 

(b)            If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?

 

  Yes No     

 

Note:       If “no” to Section 3(b), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

 

(c)            Are you an affiliate of a broker-dealer?

 

  Yes No     

 

(d)            If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

  Yes No     

 

Note:       If “no” to Section 3(d), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

 

 

(a)            Type and Amount of other securities beneficially owned by the
Selling Securityholder:

 

 



 

 

 

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 



 

 

 

 



 

14

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date: ________________________

Beneficial Owner:

 

By:_________________________________

Name:

Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Playbutton Corporation

37 W. 28th Street, 3rd Floor

New York, New York 10001

Email: adam@playbutton.com

 



15

